EXHIBIT 10.2


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2008


PEOPLES BANCORP INC.
AMENDED AND RESTATED
INCENTIVE AWARD PLAN


THIS PLAN was originally adopted on September 13, 2001 (the “Effective Date”),
by the Company, by and for itself and all of its Affiliates, then or thereafter
in operation.  The Plan was first amended on January 9, 2003 to update the
Mandatory Deferral Feature in Article 4.  The Plan was next amended on April 8,
2004 to change the definition of Normal Retirement Age and update Article 2 and
Schedule A.  The Plan was most recently amended on April 14, 2005 to add Section
2.4.1 allowing Participants a one-time election to cancel a Voluntary Deferral
Election or terminate participation.  This Plan is hereby amended and restated
effective December 11, 2008 for the purpose of complying with Section 409A of
the Code.
 
INTRODUCTION
 
To encourage the eligible Employees to remain with the Company and its
Affiliates, the Company is willing to provide to the eligible Employees an
incentive award opportunity.  The incentive award will provide a payment based
upon attainment of specified goals and objectives.  The objective is to align
the interests of the eligible Employees with the interests of the Company and
its Affiliates in obtaining superior financial results.
 
PLAN
 
The Company agrees as follows:
 
Article 1
 
Definitions
 
 
1.1      Definitions.  Whenever used in this Plan, the following words and
phrases shall have the meanings specified:
 
1.1.1. “Affiliate” means any entity that, along with the Company, would be
considered a single employer within the meaning of Sections 414(b) and 414(c) of
the Code.
 
1.1.2. “Award Objectives”  the objectives established pursuant to Section 2.1
and used to determine the amount of any Incentive Award.
 
1.1.3. “Base Salary” means the actual base salary that an Employee is paid by
the Company or an Affiliate during any Plan Year.
 
1.1.4. “Board of Directors” means the Board of Directors of the Company.
 
1

--------------------------------------------------------------------------------


 
1.1.5. “Change of Control” means the acquisition of stock of the Company by any
one person or group (as defined in Treasury Regulation § 1.409A-3(i)(5)) that,
together with stock held by such person or group, constitutes more than fifty
(50) percent of the total fair market value or total voting power of the stock
of the Company.
 
1.1.6. “Code” means the Internal Revenue Code of 1986, as amended.
 
1.1.7. “Company” means Peoples Bancorp Inc. and any successor.  Any reference in
this Plan to Company shall refer only to Peoples Bancorp Inc. unless the context
clearly requires otherwise.
 
1.1.8. “Deferral Account” shall mean the account created pursuant to Article 3
to hold deferrals of Incentive Awards.  The term Deferral Account includes both
a Mandatory Deferral Account and any Voluntary Deferral Account.
 
1.1.9. “Deferral Notice” shall mean the form submitted by an Employee to the
Company as described in Article 2.
 
1.1.10. “Disability” means the Employee is: (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; (b) by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employee’s employer; or (c) determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.
 
1.1.11.  “Employee” means any employee who is employed by the Company or an
Affiliate from at least July 1 through December 31 of any Plan Year.  An
employee hired in May and employed through the end of the Plan Year would be
eligible.  However, an employee hired in September and employed through the end
of the Plan Year will not be eligible.  In order to receive the payment of an
Incentive Award (other than an Incentive Award that is deferred under this
Plan), an Employee must be employed by the Company or an Affiliate on the date
of payment.
 
1.1.12. “Financial Hardship” means a severe financial hardship to the Employee
within the meaning of Treasury Regulation §1.409A-3(i)(3) resulting from: (a) an
illness or accident of the Employee or the Employee’s spouse, beneficiary, or
dependent (as defined in Section 152 of the Code, without reference to Sections
152(b)(1), (b)(2) and (d)(1)(B) of the Code); (b) loss of the Employee’s
property due to casualty; or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Employee.
 
1.1.13.  “Full Vesting Period” means the period ending on the third anniversary
of a Mandatory Deferral, as described in Section 2.3.  Each Mandatory Deferral
has its own Full Vesting Period under this Section 1.1.12.  For example, the
2007 Mandatory Deferral will be deferred on December 31, 2007 and will not
become vested until December 31, 2010.
 
2

--------------------------------------------------------------------------------


 
1.1.14.  “Incentive Award” means an award made pursuant to this Plan, as set
forth in Section 2.1.
 
1.1.15. “Incentive Tier” means the tier in which the Compensation Committee of
the Board of Directors places an Employee for purposes of this Plan, as
described in     Schedule A.
 
1.1.16.  “Mandatory Deferral” means the mandatory deferral of an Incentive Award
pursuant to Section 2.3.
 
1.1.17. “Mandatory Deferral Account” means the account created to hold Mandatory
Deferrals pursuant to Article 3.
 
1.1.18. “Mandatory Deferral Account Balance” means, for any Mandatory Deferral
Year, the sum of an Employee’s Mandatory Deferral plus interest, accrued as
described in Article 3.
 
1.1.19. “Mandatory Deferral Year” means the Plan Year in which a Mandatory
Deferral described in Section 2.3 is made.  For example, the Mandatory Deferral
made for the 2007 Plan Year will be referred to as the 2007 Mandatory Deferral
Year.
 
1.1.20.  “Normal Retirement” shall mean the Employee’s Termination of Employment
following the attainment of “Normal Retirement Age” or “Early Retirement Age”
(each as defined in the Peoples Bancorp Inc. Retirement Plan and Trust).
 
1.1.21.  “Plan” means the Peoples Bancorp Inc. Amended and Restated Incentive
Award Plan, as it may be amended from time to time.
 
1.1.22. “Plan Year” means the calendar year.
 
1.1.23. “Termination of Employment” means a “separation from service”, within
the meaning of Section 409A of the Code, by the Employee from the Company and
its Affiliates.
 
1.1.24. “Voluntary Deferral” means the voluntary deferral of an Incentive Award
pursuant to Section 2.4.
 
1.1.25. “Voluntary Deferral Account” means the account created to hold Voluntary
Deferrals pursuant to Article 3.
 
1.1.26. “Voluntary Deferral Account Balance” means the sum of an Employee’s
Voluntary Deferrals plus interest, accrued as described in Article 3.
 
1.1.27.  “Years of Service” means the total number of twelve-month periods
during which the Employee is employed on a full-time basis by the Company or an
Affiliate, inclusive of any approved leave of absence.
 
3

--------------------------------------------------------------------------------


 
Article 2
 
Incentive
 
 
2.1           Incentive Award.  For each Incentive Tier, there will be a
percentage of Base Salary that can be earned during a particular Plan Year as an
Incentive Award, assuming the Award Objectives are accomplished.  The specific
Incentive Awards are subject to change by action of the Board of Directors, or
any appropriate management personnel.
 
 
2.2           Award Objectives.  The Incentive Award for each Incentive Tier is
based upon three objectives: company, departmental and individual.   Each of the
three objectives will be based upon a number of goals, and will consist of
minimum, target and maximum levels.  The specific goals are determined annually,
are separate from this document, and are subject to change by action of the
Board of Directors, or any appropriate management personnel.
 
2.2.1    Minimum Award Objective.   For any level of payout of the
IncentiveAward, per Section 2.1, the Company may set a minimum level of
performance for the
corporate Award Objectives that need to be achieved prior to payment of the
Incentive Award.
 
2.2.1    Payment of Incentive Award.   As of December 31 of each Plan Year, the
Company shall determine the Incentive Award for such Plan Year, the payment of
which shall be made by in the following Plan Year and by no later than March 15
of such Plan Year, except as otherwise provided in Sections 2.3 or 2.4, below.
 
 
2.3           Mandatory Deferral.  As of December 31 of each Plan Year, the
Company shall determine the Incentive Award and each Employee in Incentive Tier
1, Incentive Tier 2, or Incentive Tier 2.5 shall defer twenty-five (25) percent
of such amount into his or her Mandatory Deferral Account as of the same date.
 
 
2.4           Voluntary Deferral.  As of December 31 of each Plan Year, the
Company shall determine the Incentive Award and each Employee in Incentive Tier
1, Incentive Tier 2, or Incentive Tier 2.5 may elect to defer all or a portion
of the Incentive Award (that was not deferred as a Mandatory Deferral) as a
Voluntary Deferral to his or her Voluntary Deferral Account for such Plan Year
and select a method for payment of such Voluntary Deferral as described in
Section 5.1.  If no form for payment is selected, payment shall be made in a
lump-sum.  An Employee must elect to defer payment of an Incentive Award for any
Plan Year as a Voluntary Deferral by returning a Deferral Notice to the Company
by no later than December 31 of the preceding Plan Year.  Notwithstanding the
foregoing, at the discretion of the Company, an Employee may elect to defer
payment of an Incentive Award for such Plan Year as a Voluntary Deferral by
returning a Deferral Notice to the Company no later than thirty (30) days after
the date he or she first becomes eligible to participate in this Plan.  For this
purpose, an Employee first eligible to participate in this Plan if he or she is
not eligible to participate in any other nonqualified deferred compensation plan
that, along with this Plan, would be treated as a single plan under Section 409A
of the Code.
 
4

--------------------------------------------------------------------------------


 
Article 3
 
Deferral Account
 
 
3.1           Establishing and Crediting.  The Company shall establish a
Mandatory Deferral Account and Voluntary Deferral Account for each Employee in
Incentive Tier 1, Incentive Tier 2, and Incentive Tier 2.5 and shall credit to
such Deferral Account the following amounts:
 
3.1.1. Deferrals.  The Mandatory and Voluntary Deferrals as determined under
Article 2.
 
3.1.2. Pre-Retirement Interest.  As of December 31 of each Plan Year and until a
payment of benefits is made pursuant to Article 4, interest shall accrue on the
balance of each Employee’s Deferral Account from the end of the prior Plan Year,
if any, at an annual rate equal to 50% of the Company’s return on equity (“ROE”)
for such Plan Year, with a minimum of 0% and a maximum of 15%.
 
3.1.3. Retirement Interest.  Notwithstanding Section 3.1.2, Voluntary Deferrals
that an Employee has elected to be distributed in installments shall continue to
accrue interest at an annual fixed rate of 5% until all installments have been
paid in accordance with this Plan.
 
 
3.2           Statement of Accounts.  The Company shall provide each Employee,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the balance of his or her Deferral Account.
 
 
3.3           Accounting Device Only.  The Deferral Account is solely a device
for measuring amounts to be paid under this Plan.  The Deferral Account is not a
trust fund of any kind.  The Employees are general unsecured creditors of the
Company and its Affiliates for the payment of benefits.  The benefits represent
the mere Company promise to pay such benefits.  An Employee’s rights are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by the Employee’s creditors.
 
Article 4
 
Mandatory Deferral Benefits
 
 
4.1           Normal Benefit.  Within sixty (60) days following the end of the
Full Vesting Period of each Mandatory Deferral Year, the Company shall
distribute the Mandatory Deferral Account Balance for such Mandatory Deferral
Year to the Employee in a lump sum, unless the Employee has elected to defer
payment of his or her Mandatory Deferral Account Balance in accordance with the
requirements of Section 2.4.  Any Mandatory Deferral that is deferred pursuant
to this Section 4.1.1 shall be treated as a Voluntary Deferral and shall be
payable as described in Article 5.
 
 
4.2           Early Termination Benefit.   Within sixty (60) days following an
Employee’s Termination of Employment prior to the Full Vesting Period (other
than for Normal Retirement, Death, Disability or Change of Control), in lieu of
any other benefit under this Plan, the Company shall distribute the Mandatory
Deferral Account Balance for each Mandatory Deferral Year at the Employee’s
Termination of Employment multiplied by the applicable percentage from the
following table based on the Employee’s Years of Service since each Mandatory
Deferral in a lump sum:
 
5

--------------------------------------------------------------------------------


 
Years Since
Deferral                                                                Applicable
Percentage
 
Less than 3                                                                0%
 
3 or more                                                                100%
 
 
4.3           Death/Disability Benefit.   Within sixty (60) days following an
Employee’s death or Disability, the Company shall distribute the Mandatory
Deferral Account Balance for each Mandatory Deferral Year at the Employee’s
Termination of Employment in a lump-sum as though the Full Vesting Period for
each Mandatory Deferral Year had been satisfied, in lieu of any other benefit
under this Plan.
 
 
4.4           Change of Control Benefit.   Within sixty (60) days following an
Employee’s Termination following a Change of Control, the Company shall
distribute the Mandatory Deferral Account Balance for each Mandatory Deferral
Year at the Employee’s Termination of Employment in a lump-sum as though the
Full Vesting Period for each Mandatory Deferral Year had been satisfied, in lieu
of any other benefit under this Plan.
 
 
4.5           Normal Retirement.  Within sixty (60) days following an Employee’s
Normal Retirement, the Company shall distribute the Mandatory Deferral Account
Balance for each Mandatory Deferral Year at the Employee’s Normal Retirement in
a lump-sum as though the Full Vesting Period for each Mandatory Deferral Year
had been satisfied, in lieu of any other  benefit under this Plan.
 
4.6           Financial Hardship.  An Employee may request a distribution from
all or part of his or her Mandatory Deferral Account upon the occurrence of a
Financial Hardship.  The amount of this distribution, however, may not be
greater than the amount reasonably necessary to satisfy the Financial Hardship
or, if less, the value of the Employee’s Mandatory Deferral Account as of the
distribution date.  As a condition of receiving a distribution under this
Section 4.3, the Employee must file a written application with the Company
specifying the nature of the Financial Hardship and the amount needed to address
that circumstance and supplying any other information the Company, in its
discretion, may need to ensure that the conditions specified in this Section 4.3
are satisfied.  Notwithstanding the foregoing, a distribution on account of a
Financial Hardship may not be made to the extent that such emergency is or may
be relieved through reimbursement or compensation from insurance or otherwise,
by liquidation of the Employee’s assets, to the extent the liquidation of such
assets would not cause a severe financial hardship, or by cessation of deferrals
under the Plan.


Article 5
Voluntary Deferral Benefits
 
5.1           Normal Benefit.  Within sixty (60) days after an Employee attains
Normal Retirement, the Company shall pay the Employee’s Voluntary Deferral
Account Balance to the Employee in the form selected by the Employee pursuant to
Section 2.4, in lieu of any other benefit under this Plan.
 
6

--------------------------------------------------------------------------------


 
5.2           Early Termination Benefit.   Within sixty (60) days following an
Employee’s Termination of Employment prior to Normal Retirement for reasons
other than Death, Disability or Change of Control, the Company shall pay the
Employee’s Voluntary Deferral Account Balance to the Employee in the form
selected by the Employee pursuant to Section 2.4,  in lieu of any other benefit
under this Plan.  Notwithstanding the foregoing, if, on the date of the
Employee’s Termination of Employment the Employee had no attained at least age
fifty-five (55) with at least ten (10) years of service with the Company and its
Affiliates, and has a Voluntary Deferral Account Balance of less than $25,000,
such Employee’s Voluntary Deferral Account Balance shall be distributed in a
single lump sum.
 
5.3           Death/Disability Benefit.  Within sixty (60) days following an
Employee’s death or Disability, the Company shall pay the Employee’s Voluntary
Deferral Account Balance to the Employee or his or her beneficiary in a lump
sum, in lieu of any other benefit under this Plan.
 
5.4           Change of Control Benefit.  Within sixty (60) days following an
Employee’s Termination of Employment within twenty-four (24) months following
the occurrence of a Change of Control, the Company shall pay the Employee’s
Voluntary Deferral Account Balance to the Employee in a lump sum, in lieu of any
other benefit under this Plan.
 
5.5           Hardship Benefit.  An Employee may request a distribution from all
or part of his or her Voluntary Deferral Account Balance upon the occurrence of
a Financial Hardship.  The amount of this distribution, however, may not be
greater than the amount reasonably necessary to satisfy the emergency need or,
if less, the value of the Employee’s Voluntary Deferral Account Balance as of
the distribution date.  As a condition of receiving a distribution under this
Section 5.3.2, the Employee must file a written application with the Company
specifying the nature of the Financial Hardship and the amount needed to address
that circumstance and supplying any other information the Company, in its
discretion, may need to ensure that the conditions specified in this Section
5.3.2 are satisfied.  Notwithstanding the foregoing, a distribution on account
of a Financial Hardship may not be made to the extent that such Financial
Hardship is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Employee’s assets, to the extent
the liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.
 
5.6           Delay in Payment for Specified Employees.
 
If on the date of his or her Termination of Employment, an Employee is a
“specified employee” within the meaning of Section 409A of the Code and as
determined under the Company’s policy for determining specified employees, any
payment of an Employee’s Deferral Account that is required to be delayed
pursuant to Section 409A(a)(2)(B) shall not be made until the first day of the
seventh month following the date of the Employee’s Termination of Employment
(or, if earlier, date of death).   The first payment made after such delay shall
include the cumulative amount of any amounts that could not be paid during such
period.


7

--------------------------------------------------------------------------------


 
Article 6
 
Beneficiaries
 
 
6.1           Beneficiary Designations.  The Employee shall designate a
beneficiary by filing a written designation with the Company.  The Employee may
revoke or modify the designation at any time by filing a new
designation.  However, designations will only be effective if signed by the
Employee and accepted by the Company during the Employee’s lifetime.  The
Employee’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Employee, or if the Employee names a spouse as
beneficiary and the marriage is subsequently dissolved.  If the Employee dies
without a valid beneficiary designation, all payments shall be made to the
Employee’s estate.
 
 
6.2           Facility of Payment.  If a benefit is payable to a minor, to a
person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person.  The Company may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit.   Such distribution shall completely discharge the
Company from all liability with respect to such benefit.
 
Article 7
 
General Limitations
 
 
7.1           Excess Parachute Payment.  Notwithstanding any provision of this
Plan to the contrary, the Company shall not pay any benefit under this Plan to
the extent the benefit would create an excise tax under the excess parachute
rules of Sections 280G and 4999 of the Code.  This provision shall not apply to
the extent that the Participant has another agreement with the Company that
provides for different treatment of payments under this Plan (or any other plan
or arrangement) that are subject to the rules of Sections 280G and 4999 of the
Code.
 
7.2           Termination for Cause.
 
7.2.1  “Cause” means:
 
(a) Gross negligence or gross neglect of duties;
 
(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Employee’s employment with the Company or its Affiliates;
or
 
(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Employee’s employment.
 
7.2.2     Mandatory Deferral Benefit.  Notwithstanding any provision of this
Plan to the contrary, the Company shall not pay any Mandatory Deferral benefit
under this Plan if the Company terminates the Employee’s employment for Cause.
 
8

--------------------------------------------------------------------------------


 
7.2.3      Voluntary Deferral Benefit.  Notwithstanding any provision of this
Plan to the contrary, the Company shall pay the value of the Voluntary Deferral
Account for all Voluntary Deferral amounts credited with interest through the
most recent Plan Year if the Company terminates the Employee’s employment for
Cause.
 
Article 8
 
Claims Procedures
 
8.1           Claims Procedure


8.1.1. Filing Claims.  Any Employee or beneficiary (a “claimant”) who believes
that he or she is entitled to an unpaid Plan benefit may file a claim with the
Company.
 
8.1.2. Notification to Claimant.  If the claim is wholly or partially denied,
the Company will, within a reasonable period of time, and within ninety (90)
days of the receipt of such claim, or if the claim is a claim on account of
Disability, within forty-five (45) days of the receipt of such claim, provide
the claimant with written notice of the denial setting forth in a manner
calculated to be understood by the claimant:
 
(a) The specific reason or reasons for which the claim was denied;
 
(b) Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Company relied to deny the claim;
 
(c) A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;
 
(d) An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure  and a statement of the claimant’s right to bring a
civil action under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) §502(a) following an adverse determination upon review; and
 
(e) In the case of an adverse determination of a claim on account of Disability,
the information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation §2560.503-1(g)(1)(v).
 
If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the Company expects to reach a decision.  Any extension for
deciding a claim will not be for more than one additional ninety (90) day
period, or if the claim is on account of Disability, for not more than two
additional thirty (30) day periods.  
 
8.1.3. Review Procedure.  If a claim has been wholly or partially denied, the
affected claimant, or his or her authorized representative may:
 
9

--------------------------------------------------------------------------------


 
(a) Request that the Company reconsider its initial denial by filing a written
appeal within sixty (60) days after receiving written notice that all or part of
the initial claim was denied (one-hundred and eighty (180) days in the case of a
denial of a claim on account of Disability);
 
(b) Review pertinent documents and other material upon which the Company relied
when denying the initial claim; and
 
(c) Submit a written description of the reasons for which the claimant disagrees
with the Company’s initial adverse decision.
 
An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Company.  The Company is solely responsible for reviewing all benefit claims and
appeals and taking all appropriate steps to implement its decision.


The Company’s decision on review will be sent to the claimant in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the Company
relied to deny the appeal.  The Company will consider all information submitted
by the claimant, regardless of whether the information was part of the original
claim.  The decision will also include a statement of the claimant’s right to
bring an action under ERISA §502(a).


The Company’s decision on review will be made not later than sixty (60) days
(forty-five (45) days in the case of a claim on account of Disability) after the
Company’s receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered as soon as possible, but not later than one-hundred and twenty (120)
days (ninety (90) days in the case of a claim on account of Disability) after
receipt of the request for review.  This notice to the claimant will indicate
the special circumstances requiring the extension and the date by which the
review official expects to render a decision and will be provided to the
claimant prior to the expiration of the initial forty-five (45) day or sixty
(60) day period.
 
In the case of a claim on account of Disability: (A) the review of the denied
claim shall be conducted by a named fiduciary who is neither the individual who
made the benefit determination nor a subordinate of such person; and (B) no
deference shall be given to the initial benefit determination.  For issues
involving medical judgment, the named fiduciary must consult with an independent
health care professional who may not be the health care professional who decided
the initial claim.
 
To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, will be final and binding on all parties.  No legal action
for benefits under the Plan will be brought unless and until the claimant has
exhausted his or her remedies under this section.


10

--------------------------------------------------------------------------------


 
Article 9
 
Amendments and Termination
 
The Company may amend or terminate this Plan at any time if, pursuant to
legislative, judicial or regulatory action, continuation of the Plan would (i)
cause benefits to be taxable to the Employee prior to actual receipt, or (ii)
result in significant financial penalties or other significantly detrimental
ramifications to the Company (other than the financial impact of paying the
benefits).  In no event shall this Plan be terminated under this section without
payment to the Employees of the Deferral Account balance attributable to the
Employees’ Mandatory Deferrals and Voluntary Deferrals and interest credited on
such amounts in accordance with Article 3; provided, however, that a liquidation
of Employees’ Deferral Account in connection with such termination shall be made
only under the circumstances, and in accordance with the requirements, described
in Section 409A of the Code.
 


Article 10
Miscellaneous
 
10.1 Binding Effect.  This Plan shall bind each Employee, the Company and its
Affiliates, and their beneficiaries, survivors, executors, successors,
administrators and transferees, as applicable.
 
10.2 No Guarantee of Employment.  This Plan is not an employment policy or
contract.  It does not give an Employee the right to remain an employee of the
Company or any Affiliate, nor does it interfere with the Company’s or an
Affiliate’s right to discharge any Employee.  It also does not require any
Employee to remain an employee nor interfere with any Employee’s right to
terminate employment at any time.
 
10.3 Non-Transferability.  Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner, except as provided in
Article 6.
 
10.4 Reorganization.  The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Plan.  Upon the occurrence of such event, the term “Company” as used
in this Plan shall be deemed to refer to the successor or survivor company.
 
10.5 Tax Withholding.  The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Plan.
 
10.6 Applicable Law.  The Plan and all rights hereunder shall be governed by the
laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.
 
10.7 Unfunded Arrangement.  Each Employee and beneficiary is a general unsecured
creditor of the Company for the payment of benefits under this Plan.  The
benefits represent the mere promise by the Company to pay such benefits.  The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.  Any insurance on any Employee’s life is a general asset of the
Company to which such Employee and beneficiary have no preferred or secured
claim.
 
11

--------------------------------------------------------------------------------


 
10.8 Entire Plan.  This Plan constitutes the entire agreement between the
Company and each Employee as to the subject matter hereof.  No rights are
granted to any Employee by virtue of this Plan other than those specifically set
forth herein.
 
10.9 Administration.  This Plan shall be administered by the Compensation
Committee of the Board or its delegatee (the “Administrator”), which shall act
on behalf of the Company to administer this Plan.  The Administrator shall have
powers which are necessary to administer this Plan, including but not limited
to:
 
(a) Interpreting the provisions of the Plan;
 
(b) Establishing and revising the method of accounting for the Plan;
 
(c) Maintaining a record of benefit payments; and
 
(d) Establishing rules and prescribing any forms necessary or desirable to
administer the Plan.
 
10.11 Section 409A.   This Plan is intended to comply with the requirements
imposed by Section 409A of the Code and the regulations promulgated thereunder,
and, to the maximum extent permitted by law, this Plan shall be administered,
operated and interpreted consistent with this intent.  Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to
an Employee.  None of the Company, any Affiliate, the Board of Directors, the
Administrator or any other person shall have any liability if the Plan fails to
comply with the requirements of Section 409A at any time.
 

 
12

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION


PEOPLES BANCORP INC.
AMENDED AND RESTATED
INCENTIVE AWARD PLAN


[NAME OF EMPLOYEE]
 
I designate the following as beneficiary of any death benefits under this
Amended and Restated Incentive Award Plan:
 
Primary:                                                                                                                                          
 


 
Contingent:                                                                                                                                          
 


 
Note:
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 
I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.
 


 
Signature                                                                           
 
Date                                                                           
 


 
Accepted by the Company this             day of                          ,
200  .
 


 
By                                                                           
 
Title                                                                           
 


 

 
1

--------------------------------------------------------------------------------

 

VOLUNTARY DEFERRAL ELECTION – AMOUNT


PEOPLES BANCORP INC.
AMENDED AND RESTATED
INCENTIVE AWARD PLAN


[NAME OF EMPLOYEE]
 
I designate that the following percentage of my Incentive Award (as hereinafter
defined) be voluntarily deferred under the Peoples Bancorp Inc. Amended and
Restated Incentive Award Plan (“Plan”):
 
Please fill in a percentage amount (no more than
75%):                                                                                                                     
 
I understand that I may change this election by filing a new written Voluntary
Deferral election with the Company by December 31 of each year.  I understand
that my election will apply to the Incentive Award earned in the following
year.  I further understand that if I choose to stop deferring, all previous
monies will remain deferred into the Plan until paid out as described in the
Plan.
 


 
Signature                                                                           
 
Date                                                                           
 


 
Accepted by the Company this             day of                          ,
200  .
 


 
By                                                                           
 
Title                                                                           
 

 
1

--------------------------------------------------------------------------------

 

VOLUNTARY DEFERRAL ELECTION – PAYMENT OPTION


PEOPLES BANCORP INC.
AMENDED AND RESTATED
INCENTIVE AWARD PLAN


[NAME OF EMPLOYEE]
 
I elect to have the Voluntary Deferral Account Balance paid out in the following
form:
 
Please circle one:
 
Lump sum within 60 days following Normal Retirement
 
OR
 
Equal monthly installments for [circle one:  60 months, 120 months or 180
months] beginning within 60 days following Normal Retirement Age
 
I understand that this election is irrevocable.
 


 
Signature                                                                           
 
Date                                                                           
 


 
Accepted by the Company this             day of                          ,
200  .
 


 
By                                                                           
 
Title                                                                           
 

 
1

--------------------------------------------------------------------------------

 
